Case 1:18-cv-09048-JPO Document 26-3 Filed 03/05/19 Page 1 of 3




                              ~~~l A1~L E.11~,ri,
             Case 1:18-cv-09048-JPO Document 26-3 Filed 03/05/19 Page 2 of 3




NYS Department of State

Division of Corporations


Entity Information

The information contained in this database is current through February 28, 2019.

                     Selected Entity Name: CKL BRANDS LLC
                          Selected Entity Status Information
       Current Entity Name: CKL BRANDS LLC
              DOS ID #:        4786363
      Initial DOS Filing Date: JULY 08, 2015
               County:         NEW YORK
            Jurisdiction:      NEW YORK
            Entity Type:       DOMESTIC LIMITED LIABILITY COMPANY
       Current Entity Status: INACTIVE -Dissolution (Dec 28, 2016)

                       Selected Entity Address Information
 DOS Process (Address to which DOS will mail process if accepted on behalf of the
                                      entity)
CKL BRANDS LLC
246 WEST BROADWAY
NEW YORK, NEW YORK, 10013
                                    Registered Agent
MICHAEL GLEISSNER
246 WEST BROADWAY
NEW YORK, NEVV YORK, 10013
            Case 1:18-cv-09048-JPO Document 26-3 Filed 03/05/19 Page 3 of 3



                       This office does not require or maintain
                        information regarding the names and
                        addresses of members or managers of
                     nonprofessional limited liability companies.
                       Professional limited liability companies
                     must include the names) and addresses) of
                         the original members, however this
                        information is not recorded and only
                         available by viewing the certificate.

                                 *Stock Information

              # of Shares        Type of Stock       $Value per Share
                            No Information Available

          *Stock information is applicable to domestic business corporations.

                                    Name History

                    Filing Date Name Type   Entity Name
                   JUL 08, 2015 Actual    CKL BRANDS LLC

A Fictitious name must be used when the Actual name of a foreign entity is unavailable
 for use in New York State. The entity must use the fictitious naive when conducting its
                       activities or business in New York State.

     NOTE: New York State does not issue organizational identification numbers.

                              Search Results New Search

Services/Programs t Privacy Policy, ~ Accessibility Policy. ( Disclaimer ~ Return
                        to DOS Hotnepage ~ Contact Us
